Exhibit15.1 [ERNST & YOUNG LETTERHEAD] CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormF-3 (No. 333-164306) of OceanFreight Inc. and in the related Prospectuses, of our reports dated March9, 2010, with respect to the consolidated financial statements and the effectiveness of internal control over financial reporting of OceanFreight Inc. included in this Annual Report (Form 20-F) for the year ended December31, 2009. /s/ Ernst & Young (Hellas) Certified Auditors Accountants S.A. March9, Athens, Greece.
